                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                             OCT 10 2019
                                     DANVILLE DIVISION

MYTRECCIA STOCKTON,                               )
                                                  )
                  Plaintiff,                      )        Case No. 4:19-cv-00027
                                                  )
v.                                                )        MEMORANDUM OPINION
                                                  )
BRANCH BANKING & TRUST                            )        By: Hon. Jackson L. Kiser
COMPANY,                                          )            Senior United States District Judge
         Defendant.                               )


          This matter is before the court on Defendant Branch Banking & Trust Company’s

(“BB&T”) Motion to Dismiss [ECF No. 8], and Plaintiff Mytreccia Stockton’s Motion to

Remand [ECF No. 13]. The matters were briefed by the parties, and I held oral arguments on the

motions on September 24, 2019. For the reasons stated herein, I will grant Plaintiff’s Motion to

Remand and deny BB&T’s Motion to Dismiss. Insofar as Plaintiff sets forth state causes of

action as opposed to federal ones, those claims will be remanded to the Henry County General

District Court.

     I.       STATEMENT OF FACTS AND PROCEDURAL BACKGROUND1

          Plaintiff Mytreccia Stockton (“Plaintiff”) began working for BB&T as an on-call teller at

its Collinsville, Virginia, location; she eventually settled as a part-time teller at its Ridgeway,

Virginia, branch. She contends that, during her employment at BB&T, she was forced to endure

harassment and ridicule almost from the outset, including “constant” harassment about her

“outfit choices, style of hair, and makeup.” She alleges that she was singled out regarding when

she reported for work, even though she “was never late.” She also alleges that she was “talked


          1
          The facts are taken from Plaintiff’s state court filings, including her Bill of Particulars, which I
construe together as her Complaint. [See ECF Nos. 1-1 & 1-2.] At this stage, it is appropriate to accept
her factual allegations as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
about” by other employees, and that she was constantly criticized for minor annoyances, such as

the speed with which she counted the money in her drawer. Plaintiff contends she was

wrongfully terminated on June 13, 2017.2

         Plaintiff filed a Warrant in Debt in the Henry County General District Court on April 5,

2019. She was ordered to file a Bill of Particulars and filed the same on or about June 3, 2019.

Based on her representations in the Bill of Particulars, BB&T removed the case to this court on

June 14, alleging jurisdiction under 28 U.S.C. §§ 1331 & 1441. BB&T thereafter filed a motion

to dismiss, contending that Plaintiff failed to identify the bases for her claims to relief, that she

failed to file a timely charge with the Equal Employment Opportunity Commission for any

colorable claim under Title VII or the Americans with Disabilities Act, and that she was not

entitled, as a matter of law, to benefits under the Family Medical Leave Act. Plaintiff responded,

asking that her case be remanded to state court and disclaiming the federal causes of action

BB&T gleaned from her pleadings. I heard oral argument on the motions on September 24,

making the matter ripe for disposition.

   II.       STANDARD OF REVIEW

         Under 28 U.S.C. § 1441(a), an action may be removed to federal district court if the

action is one over which the district court would have had original jurisdiction. “Because

removal jurisdiction raises significant federalism concerns, [federal courts] must strictly construe

removal jurisdiction. If federal jurisdiction is doubtful, a remand is necessary.” Mulcahey v.

Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994) (internal citations omitted).

This presumption against removal places the “burden of establishing federal jurisdiction . . .

upon the party seeking removal.” Id.

         2
         Although Plaintiff conceded at oral argument that she was not entitled to maternity leave under
the Family Medical Leave Act, she does allege that she was terminated in part to avoid paying her
maternity leave.

                                                 -2-
          To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. In determining facial plausibility, the court must accept all factual

allegations in the complaint as true. Id. The Complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief” and sufficient “[f]actual

allegations . . . to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at

555 (internal quotation marks omitted). Therefore, the Complaint must “allege facts sufficient to

state all the elements of [the] claim.” Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 765

(4th Cir. 2003). Although “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations,” a pleading that merely offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

   III.      DISCUSSION

          Plaintiff asserts that, even if her Complaint can be read to assert federal causes of action,

she has disclaimed them in an effort to remain in her chosen forum, the Henry County General

District Court. To be sure, this court’s jurisdiction is “determined from what necessarily appears

in the plaintiff’s statement of [her] own claim in the bill or declaration.” Taylor v. Anderson, 234

U.S. 74, 75 (1914). And, as has often been said, “plaintiff is the ‘master of the claim.’” Pinney v.

Nokia, Inc., 402 F.3d 430, 442 (4th Cir. 2005) (quoting Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987)).



                                                  -3-
       In the event a case is not properly removed to federal court, remanding the case to the

state court is the required course of action. See 28 U.S.C. § 1447 (2019); State of W. Va. ex rel.

Morrisey v. McKesson Corp., No. 16-1772, 2017 WL 357307, at *5 (S.D.W. Va. Jan. 24, 2017).

When removal jurisdiction is asserted, the defendant bears the burden of “demonstrating the

court’s jurisdiction over the matter.” Strawn v. AT&T Mobility LLC, 530 F.3d 293, 296 (4th Cir.

2008). Courts generally disfavor removal jurisdiction, “particularly when a case involves

substantial questions of state law.” W. Va. ex rel. Morrissey, 2017 WL 357307, at *5. Indeed,

“state law complains usually must stay in state court when they assert what appear to be state law

claims.” Lontz v. Tharp, 413 F.3d 435, 440 (4th Cir. 2005). Moreover, state courts are often

“competent to apply federal law, to the extent it is relevant.” Empire Healthchoice Assur., Inc. v.

McVeigh, 547 U.S. 677, 701 (2006)

       Plaintiff’s Complaint can be read to assert both state and federal claims, but by no means

are federal claims necessarily pled. The most that can be said about Plaintiff’s Complaint is that

she alleges discrimination. She makes no reference, express or implied, to Title VII, the

Americans with Disabilities Act, or the Family and Medical Leave Act. Obviously, claims of

discrimination, including pregnancy discrimination, can arise under Virginia’s anti-

discrimination laws as well as Title VII. See Va. Code Ann. § 2.2-3900 et seq. (“Virginia Human

Rights Act”). Nothing in Plaintiff’s Complaint, however, establishes that she is seeking relief

under Title VII as opposed to, or in addition to, the Virginia Human Rights Act. Coupled with

Plaintiff’s declarations that she does not wish to pursue any remedies she has under federal law, I

cannot conclude that a federal claim is raised in Plaintiff’s Complaint, and therefore I must

remand this case to the state court for prosecution of Plaintiff’s state law claims, as she intended.

Accord W. Va. ex rel. Morrissey, 2017 WL 357307, at *5 & 8 (“Aside from these scattered



                                                -4-
references [to ‘United States laws and regulations’], however, plaintiffs’ complaint does not

appeal to recourse under federal law. It neither alleges a federal cause of action nor refers to

specific federal statutes or regulations . . . . [T]he exercise of removal jurisdiction is improper.”).

         BB&T attempts to avoid this conclusion by asserting, among other arguments, that the

Virginia Human Rights Act does not apply to it because it has too many employees. See Va.

Code Ann. § 2.2-3903 (2019) (“No employer employing more than five but less than 15 persons

shall discharge any such employee on the basis of race, color, religion, national origin, sex,

pregnancy, childbirth or related medical conditions, including lactation.”). If that is so, it will

certainly be a boon to BB&T when it defends against this action in state court. But it is no

grounds for removal to say, “The defendant cannot win in state court, therefore the federal court

must hear her case, even those claims she does not wish to pursue.” Jurisdiction is determined

based on what the plaintiff alleges in the complaint, not on the defenses raised. Cf. Rivet v.

Regions Bank of Louisiana, 522 U.S. 470 (2016) (“The basis for such jurisdiction must be

present in the complaint, rather than in any affirmative defenses raised by the defendant.”).

Accordingly, I will remand this case to the state court from whence it came.

   IV.      CONCLUSION

         Although Plaintiff’s Complaint could be read to assert federal as well as state causes of

action, as master of her complaint, Plaintiff has disclaimed any federal claims and asserts only

state law ones. Accordingly, this court lacks jurisdiction over the claims raised solely under state

law, and this case will be remanded to the Henry County General District Court.




                                                 -5-
       The clerk is directed to forward a copy of this Memorandum Opinion and accompanying

Order to the pro se plaintiff and counsel of record.

       ENTERED this 10th day of October, 2019.



                                              s/Jackson L. Kiser
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                -6-
